DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. EP18305936.9 filed in Europe on 07/11/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. 

Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract is not on a separate sheet and should avoid using phrases like “At least one embodiment”; hence it is objected and the applicant is reminded to use the above guidelines.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-36 are rejected under 35 U.S.C. 103 as being unpatentable over Muratov et al. ("3DCapture: 3D Reconstruction for a Smartphone", 2016 IEEE Conference on Computer Vision and Pattern Recognition Workshops (CVPRW), Las Vegas, Nevada, United States, June 26, 2016, pp. 75-82), hereinafter Muratov in view of Nakagami et al.  (US 20210174559 A1), hereinafter Nakagami.
Regarding claim 18, 
Muratov teaches a method comprising reconstructing a point cloud, wherein reconstructing the point cloud comprises: color information data representative of a first texture image and that texture interpolation has to be done for at least one point of the point cloud that is not colorized from said color information (To fill these holes we propagate color information from textured faces to adjacent un-textured faces through simple vertex color interpolation. … The vertex color interpolation algorithm is shown in Fig. 3, Section 4.4 Texture Mapping) reconstructing said first texture image from said color information data (Each visible face is textured…, , Section 4.4 Texture Mapping) assigning colors to at least one point of the reconstructed point cloud that is not colorized from said color information data (To fill these holes we propagate color information from textured faces to adjacent un-textured faces through simple vertex color interpolation. … The vertex color interpolation algorithm is shown in Fig. 3, Section 4.4 Texture Mapping).
MURATOV did not explicitly teach decoding from the bitstream, an information representative of a coding mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the coding mode syntax, given that MURATOV is proposed for smart phones (bitstream (“enable flag”, Nakagami [0256]).

Regarding claim 19, 
The combination of Muratov and Nakagami teaches all the limitations of claim 18, as outlined above.
Muratov further teaches colorizing at least one point of the point cloud from said first texture image (To fill these holes we propagate color information from textured faces to adjacent un-textured faces through simple vertex color interpolation. … The vertex color interpolation algorithm is shown in Fig. 3, Section 4.4 Texture Mapping).

Regarding claim 20, is rejected under the same reasoning as claim 18, where it is KSR obvious to use other interpolation processes, and wherein Nakagami further teaches that the enablement flag can refer not only to  two states of the true (1) and the false (0) but also capable of identifying three or more states (Nakagami [0278]).

Regarding claim 21, 
The combination of Muratov and Nakagami teaches all the limitations of claim 18, as outlined above.
Muratov further teaches an interpolation texture process has to be done to reconstruct a second texture image (To fill these holes we propagate color information from textured faces to adjacent un-textured faces through simple vertex color interpolation. … The vertex color interpolation algorithm is shown in Fig. 3, Section 4.4 Texture Mapping). It is KSR obvious to represented the interpolated data in a new layer. 

Regarding claim 22, 
The combination of Muratov and Nakagami teaches all the limitations of claim 18, as outlined above.
Muratov further teaches wherein assigning colors to at least one point of the reconstructed point cloud that is not colorized from said color information data is a function of already colorized neighbors points of the point of the point cloud (To fill these holes we propagate color information from textured faces to adjacent un-textured faces through simple vertex color interpolation. … The vertex color interpolation algorithm is shown in Fig. 3, Section 4.4 Texture Mapping).

Regarding claim 23, is rejected under the same reasoning as claim 18, wherein Nakagami further teaches coding mode is transmitted as an image or a metadata (Nakagami [0256]).

Regarding claims 24-27 “Encoder”, 28 “CRM decoder”, 29-32 “Encoding method”, 33-35 “Decoder” and 36 “CRM Encoder” are rejected under the same reasoning as claims 18-22 “Decoding method”, where Nakagami teaches encoder/decoder device/method (Fig. 4 and 6).

Claims 18-36 are rejected under 35 U.S.C. 103 as being unpatentable over Dawar et al (US 20200014940 A1), hereinafter Dawar in view of Nakagami.
Regarding claim 18, 
Dawar teaches a method comprising reconstructing a point cloud from a bitstream (“3D point cloud
from bitstream 430” [0114][0115]; Fig. 4C), wherein reconstructing the point cloud comprises: 
(the interpolating engine 462 interpolates and derives values for the missing texture “or color” points [0118], details [0138]-[0140]);
reconstructing said first texture image from said color information data; (the reconstruction engine 464 applies the texture to the reconstructed geometry points based on the interpolated missing texture values and the texture pixels received in the decoded 450 from the texture frame information 456 [0118]);
assigning colors to at least one point of the reconstructed point cloud that is not colorized from said color information data (the interpolating engine 462 interpolates and derives values for the missing texture “or color” points [0118], details [0138]-[0140]).
Dawar did not explicitly teach decoding from the bitstream, an information representative of a coding mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the coding mode syntax, given that Dawar is proposed for encoding/decoding bitstream, and given that point cloud coding with color information is well known in the encoding standards prior art. Therefore, the integration of this well-known point cloud color interpolation implementation into point cloud coding standard syntax by defining a texture mode is obvious to the skilled person in the art (“enable flag”, Nakagami [0256]).

Regarding claim 19, 
The combination of Dawar and Nakagami 
Dawar further teaches colorizing at least one point of the point cloud from said first texture image (the interpolating engine 462 interpolates and derives values for the missing texture “or color” points [0118], details [0138]-[0140]).

Regarding claim 20, is rejected under the same reasoning as claim 18, where it is KSR obvious to use other interpolation processes, and wherein Nakagami further teaches that the enablement flag can refer not only to  two states of the true (1) and the false (0) but also capable of identifying three or more states (Nakagami [0278]).

Regarding claim 21, 
The combination of Dawar and Nakagami teaches all the limitations of claim 18, as outlined above.
Dawar further teaches an interpolation texture process has to be done to reconstruct a second texture image (The interpolating engine 462 derives the missing values and generates the set of texture frames from the interleaved texture frame that is received from the encoder 410 [0137]).

Regarding claim 22, 
The combination of Dawar and Nakagami teaches all the limitations of claim 18, as outlined above.
Dawar further teaches wherein assigning colors to at least one point of the reconstructed point cloud that is not colorized from said color information data is a function of already colorized neighbors points of the point of the point cloud (the interpolating engine 462 interpolates and derives values for the missing texture “or color” points [0118], details [0138]-[0140]).

Regarding claim 23, is rejected under the same reasoning as claim 18, wherein Nakagami further teaches coding mode is transmitted as an image or a metadata (Nakagami [0256]).
Regarding claims 24-27 “Encoder”, 28 “CRM decoder”, 29-32 “Encoding method”, 33-35 “Decoder” and 36 “CRM Encoder” are rejected under the same reasoning as claims 18-22 “Decoding method”, where Dawar and Nakagami teaches encoder/decoder device/method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419